Per Curiam: It appears that claimant suffered an accident on the morning of Saturday, August 3, 1929. The accident occurred about two miles west of Elgin, Illinois. It further appears that a convoy of seven National Guard Army Trucks were going westerly from Chicago to Camp Grant near Rockford, Illinois. The claimant with one William Hornbeck of Chicago who owned and operated a freig’ht truck with semi-trailer attached was proceeding easterly carrying a heavy load of freight. The claimant was riding in the right front seat. It appears that the Hornbeck truck was going at quite a rapid rate of speed and that the Government trucks were running very slow. From all the evidence in this case this court is of the opinion that if due care was exercised by the driver of the truck and trailer in which claimant was riding any accident could be avoided and if there is any claim that the claimant herein would be against the owner and driver of the truck in which he was riding. The Attorney General comes and raises the well established rule of law that the doctrine of respondent superior does not apply to a State in the exercise of purely Governmental functions. This is a rule that has been followed by the Court of Claims and conceded to be the law. Taking this rule into consideration and the probable negligence of the driver and owner of the truck in which claimant was riding* the court is of the opinion.that this claim is without merit. Therefore, the claim is disallowed.